Citation Nr: 0413865	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 585	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
RO that denied a claim of entitlement to service connection 
for hearing loss.

Thereafter, the veteran's representative submitted a motion 
to advance the case on the docket in May 2004.  The motion 
was granted that same month.


FINDING OF FACT

Hearing loss is not due to military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss is due to exposure 
to noise in service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003) (sensorineural 
hearing loss may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

In the veteran's case, service medical records include a 
report of his enlistment examination in February 1946 that 
revealed hearing of 15/15 in both ears.  In February 1947, an 
ear, nose, and throat (ENT) consultation reflected that loss 
of hearing was first noted about one year earlier.  No 
history of trauma or infection in the ears was noted.  
Examination of the ears was essentially negative.  Whispered 
voice hearing was 15/15 bilaterally and it was noted that the 
veteran's hearing was within normal limits in both ears.  His 
discharge examination in December 1947 showed whispered voice 
hearing was 15/15 bilaterally.  The remaining service medical 
records were negative for entries pertaining to hearing 
acuity.

Service personnel records show that the veteran served as a 
Hospital Apprentice First Class.

Thereafter, the record contains the veteran's claim for VA 
compensation for the left thigh, knee, and right eye, which 
was received in February 1948.  He did not mention any 
problems related to hearing loss.  The Board notes it is not 
until more than 50 years after discharge from service that 
the veteran filed a claim for entitlement to service 
connection for hearing loss.  VA received the veteran's claim 
for hearing loss in July 2002.

At an August 2002 VA audiological consultation, a staff 
audiologist indicated that the veteran had mild to severe 
sensorineural hearing loss.  Thereafter, at a November 2002 
VA otolaryngology consultation, the veteran gave a history of 
hearing problems since service.  He recalled that a rifle 
blast accidentally went off behind his right ear, which was 
followed by ringing in the ear.  The assessment was 
unspecified sensorineural hearing loss.

An August 2003 VA audiological evaluation established that 
the veteran has bilateral hearing loss disability by VA 
standards pursuant to 38 C.F.R. § 3.385.  Audiometry revealed 
puretone thresholds of 20, 25, 35, 40, and 50 decibels in the 
left ear and 25, 30, 40, 50, and 65 decibels in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition scores using the Maryland CNC Test were 80 
percent in the right ear and 86 percent in the left ear.  The 
diagnosis was a mild sloping to severe sensorineural hearing 
loss bilaterally.

At the August 2003 VA audiological evaluation, the veteran 
reported that he believed his hearing was worse in the right 
ear due to a gunshot that went off behind his head while he 
was in service.  He further noted that, while in boot camp, 
he was exposed to gunshots.  He also reported that, while in 
service, he worked in a steam room with noisy equipment where 
hearing protection was not available.  He denied a history of 
civilian occupational noise exposure.  After reviewing the 
veteran's history in the claims file, including service 
medical records containing entrance and separation 
examinations, as well as the February 1947 note which 
revealed the veteran's hearing was within normal limits, the 
examiner opined that it was not at least as likely as not 
that hearing loss was related to service.  

The Board notes that what is significant about the evidence 
of record is what it does not include.  Although the veteran 
has been found to have hearing loss by VA standards, the 
examiner specifically provided an opinion that any hearing 
loss is likely not due to service.  This medical opinion 
stands uncontradicted by other medical opinion evidence.  
Moreover, even accepting the veteran's statements of noise 
exposure in service as accurate, as well as his report of 
having had continuous problems since service, the Board 
nevertheless finds that the preponderance of the evidence is 
against his claim.  In fact, as noted above, the claims file 
does not contain any opinion indicating that hearing loss 
disability is due to service, including any exposure to noise 
in service.  The VA examiner reviewed the record before 
arriving at a conclusion and the absence of problems until 
many years after service supports the examiner's conclusion.  
This opinion outweighs the veteran's unsubstantiated 
allegation of a relationship to service.

As noted above, in order to grant service connection, there 
must be competent medical evidence of both current disability 
and of a relationship between that disability and service.  
The record, however, does not show that the veteran currently 
experiences any hearing loss that is attributable to his 
period of active military service.  Additionally, the 
statutory presumption of 38 C.F.R. § 3.307 does not aid the 
veteran because no evidence has been submitted to show that 
sensorineural hearing loss was manifested within a year of 
his separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  

In reaching the above conclusion, the Board has considered 
the statements of the veteran to the effect that his hearing 
loss had its onset during service.  In this regard, the Board 
notes that, while the veteran is competent to recite 
problems, especially specific injury or symptoms he may have 
experienced during service and since, medical evidence is 
required to show a nexus to the difficulties the veteran may 
have experienced during or due to service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  

The Board lastly notes that it has considered the provisions 
of 38 U.S.C.A. § 1154(b); however, even if the veteran served 
in combat for the purposes of provisions of 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, the provisions of 
38 U.S.C.A. § 1154(b) do not operate in the instant appeal to 
establish the presence of a nexus of hearing loss to service.
 
Although the veteran has been found to have hearing loss by 
VA standards, no medical opinion has been provided indicating 
that currently diagnosed hearing loss is related to service.  
The absence of such evidence is persuasive, particularly in 
light of the years after service during which no symptoms or 
findings were noted, and is given greater weight than the 
speculative theory that the veteran now wants the Board to 
accept.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for hearing loss.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would in turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  38 C.F.R. § 3.159 (2003).  The 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for hearing loss.

In considering the VCAA, the RO wrote to the veteran in 
November 2002 and informed him of the changes pertaining to 
the VCAA and of VA's duty to assist him in the development of 
his service connection claim.  The record reflects that the 
veteran was specifically advised of the information and 
evidence needed to substantiate the claim of service 
connection, and that the correspondence additionally informed 
him of what evidence VA was responsible for obtaining, and 
what evidence he was responsible for obtaining.  The need for 
specific evidence from the veteran was discussed and the 
veteran was informed that he could request assistance in 
obtaining any outstanding evidence.  The Board concludes that 
the veteran has been given the required notice in this case, 
at least to the extent of what was required to substantiate 
the claim for service connection.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim, 
including his service medical records, service personnel 
records, and VA post-service treatment records.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim; however, the 
veteran elected not to do so.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in August 2003 and an examiner has provided an 
opinion regarding whether hearing loss was related to 
service.  The Board finds that another VA examination is not 
necessary, and that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



